Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 6, 2018

                                     No. 04-18-00624-CV

                                   Olivia Briones RIOJAS,
                                          Appellant

                                               v.

 Elvira V. CHAVEZ, Independent Administrator of the Estate of Ruben G. Briones, Deceased,
                                     Appellees

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2017PC3074
                        The Honorable Tom Rickhoff, Judge Presiding


                                        ORDER
       On September 26, 2018, after the reporter advised this court Appellant has not yet
requested the record, we ordered Appellant to provide written proof to this court by October 26,
2018, that (1) the reporter’s record has been requested and the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee, or (2) Appellant is entitled to appeal
without paying the reporter’s fee.
        We advised Appellant that if he failed to respond as ordered regarding the reporter’s
record, Appellant’s brief would be due on October 26, 2018. See TEX. R. APP. P. 38.6(a). To
date, Appellant has not filed the brief, a motion for extension of time to file the brief, or
otherwise responded to our September 26, 2018 order.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b), (c); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.—San
Antonio 1998, no pet.). Appellant’s written response must include a reasonable explanation for
Appellant’s failure to timely file the brief. See TEX. R. APP. P. 38.8(a).
       If Appellant fails to show cause as ordered, this appeal will be dismissed without
further notice. See id. R. 42.3(b), (c); Elizondo, 975 S.W.2d at 63.
                                              _________________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court